Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-3, 5-9, 11-15, and 19-25 were previously pending and were rejected in a final office action mailed on November, 03, 2020. Claim(s) 1-3, 5-9, 12-15, and 19-25 were amended. Claim(s) 4, 10-11, and 16-18 were cancelled. Claim(s) 1-3, 5-9, 12-15, and 19-25 are currently pending and have been examined. 

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February, 02, 2021, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Interpretation
	Applicant’s amendments filed February, 02, 2021, with respect to the claim interpretation has been fully considered and is persuasive. The claim interpretation has been withdrawn.
Claim Rejections - 35 USC § 112
	Applicant’s arguments, see page 11 of Applicant’s Response, filed February, 02, 2021, with respect to 35 USC § 101 rejection of Claim(s) 1-3, 5-9, 12-15, and 19-25 have been fully considered but they are not persuasive.
Applicant argues that the 112(a) rejection should be withdrawn based on providing support for ‘the freight operator not accepting the freight load request, removing the selected freight operator….’ Examiner, respectfully, disagrees. Examiner, notes, that applicant guided examiners’ attention to Paragraph(s) 0030 and 0049. These paragraph(s) provide a system that will provide an invitation to the nearest freight operator for a freight load and based on the matching process for the freight load request then the process will be repeated until a freight vehicle is matched to the freight load request. Examiner, respectfully, again notes that paragraph 0067, in applicant’s specification, is the closest paragraph to teaching applicant’s removing feature. This paragraph states that freight operators can be excluded if they are deemed unavailable.  The unavailable freight operators will be identified based on their respective location and profile information such as those freight operators that have a full trailer and who are located or traveling in a direction that makes transport to the loading location impractical. While this paragraph teaches excluding freight operators. Examiner, respectfully, notes that the specification and drawings lack written description for removing a freight operator from a set of candidate freight operators in response to the freight operator not accepting the freight load request  As the specification merely teaches that a system is able to identify multiple freight operators that will be matched to freight load request, which, the system is able to also exclude freight operators based on freight operators being unavailable. Thus, excluding freight operator is based on the unavailability of that freight operator. However, Applicant’s claimed limitations, require, that the freight operator not accept the freight load request prior to being excluded from the candidate set, which, applicant has not provided sufficient description in the specification or drawings as to the above limitation(s). As a result, applicant lacks possession of the claimed invention. 

Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 10-12 of Applicant’s Response, filed February, 02, 2021, with respect to 35 USC § 101 rejection of Claim(s) 1-3, 5-9, 12-15, and 19-25 have been fully considered but they are not persuasive.
 	Applicant argues that the invention provides an improvement to the technical field of reducing the amount of time and resources that would otherwise be used to match new freight to freight operators by matching the new freight loads to freight operators with the lowest additive travel and/or cost….” Examiner, respectfully, disagrees. It is important to note that while the claim itself does not need to explicitly recite the improvement described in the specification, however, the claim should include the components or steps of the invention that provide the improvement described in the specification. Furthermore, during examination, the examiner should analyze the that the claim reflects the asserted improvement. Here in this case, applicant states that the computer system is an improvement upon technology by matching the new freight loads to freight operators with the lowest additive travel and/or cost, see applicant’s specification paragraph 0011, however, the claim(s) lack the step(s)/component(s) of the invention that will provide such improvement, see applicant’s specification paragraph(s) 0073-0075. These paragraphs provide that if the system determines that a freight operator has the least additive travel value for accepting a load then information will be provided to the freight operator and that the system will continue to repeat the matching process until a freight vehicle is matched to the freight load request, see a paragraph(s) 0030 and 0073-0075. It is important to note while applicant’s claims need not explicitly recite the improvement, however, applicant’s limitations should provide the step(s)/component(s) of making a selection and how the system is making the selection of a freight operator with the least amount of additive travel from the set of freight operators, which, will help address the above improvement. Therefore, this improvement would therefore be an improvement to judicial exception itself (i.e. the abstract idea of certain methods of organizing human activity) as oppose to an improvement to technology. Therefore, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
	Applicant’s arguments filed February 02, 2021, have been fully considered but they are not persuasive. 
	First, Applicant argues on page(s) 16-17, that Nel (US 7,353,181) do not disclose ‘in response to the selected freight operator not accepting the freight load request, removing the selected freight operator from the set of candidate freight operators and repeating steps (a) through (d) until the matching freight operator accepts the freight load request.’ Examiner, respectfully, disagrees.  Examiner, notes that Nel teaches applicant’s above limitation when the system will determine that if a carrier is selected for a freight haulage job then the freight haulage job manager will notify the carrier about the job opportunity. If the carrier doesn’t accept the job opportunity (i.e., not accepting) then the manager will compute a new set of available carrier’s (i.e., selected freight operator will be removed from candidate set) based on capacity and divergence distance (i.e., additive travel) for the carrier candidates by repeating the matching steps (i.e., repeating steps (a) through (d)). Nel, further, teaches that if the carrier accepts the job then the freight manager will close the job, Column 8, Lines 39-41 (i.e., repeat until the matching freight operator accepts the freight load request). Thus, Nel teaches computing a new set of carrier candidates if the selected candidate doesn’t accept the job and if the selected carrier accepts the job then the system will close out the job. Examiner, further, notes that if applicant’s arguments have some merit then examiner guides applicant’s attention to Pillai et al., which, teaches that the system will continue 
	Secondly, Applicant argues on page 17, that Pillai et al. (US 2018/0068269) does not disclose ‘in response to the matching freight operator accepting the freight load request, as determine by the implemented process, updating the record for the matching freight operator has accepted the freight load request.’ Examiner, respectfully, disagrees.  Pillai et al. teaches a system that will match and determine the best set of carriers for the loads based on various parameters, such as lane information and cost.  Pillai et al., further, teaches that the system will send notices to applicable carriers that the load is ready, which, the system will wait for a recipient carrier to either accept and/or reject the specified load assignment. Pillai et al., further, teaches that if carrier accepts the load assignment then the system will update the database, which, will reflect the accepted status of the carrier. Pillai et al., also, teaches that if the carrier happens to reject the load assignment then the system will resend the request to other carriers until an acceptance occurs. Thus, Pillai et al. teaches updating a database of the carrier to reflect the acceptance of a load assignment after the carrier accepts the request. Therefore, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-9, 12-15, and 19-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended Independent Claim(s) 1 and 19-20 to recite “in response to the selected freight operator not accepting the freight load request, removing the selected freight operator….” Examiner, notes, that applicant guided examiners’ attention to Paragraph(s) 0030 and 0049. These paragraph(s) merely provide a system that will provide an invitation to the nearest freight operator of a freight load and based on the matching process for the freight load request, which, the process will be repeated until a freight vehicle is matched to the freight load request. Examiner, respectfully, again notes that paragraph 0067, in applicant’s specification, is the closest paragraph to teaching applicant’s removing feature. This paragraph states that freight operators can be excluded if they are deemed unavailable. The unavailable freight 
	Examiner, further, notes that dependent claim(s) 2-3, 5-9, 12-15, and 21-25 are rejected based on their dependency of Independent Claim(s) 1 and 20, respectively. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	Step 2A Prong 1: Independent Claim(s) 1, 19, and 20 recites an entity receiving a freight shipment request, which, the entity will be able to track the location of the freight to determine the load and type of trailer that freight is equipped with. The entity will be able to update record information for freights based on the location and load of the freight. After the entity receives an freight load request the entity will be able to determine an amount of additive travel and select a freight operator to notify about a freight load request and if the operator accepts then the operators records will be updated but if the freight has not accepted the request then that freight will be removed from the set of candidate freights.  Independent Claim(s) 1, 19, and 20 as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people and/or commercial activity. Claim(s) 1, 19, and 20 recites “store a plurality of records, each of the plurality of records representing a freight operator of a plurality of freight operators,” “track a current route of each respective freight operator of the plurality of freight operators, the current route of each respective freight operator being determined using location information transmitted associated with the respective freight operator,” “determining a current freight load and freight trailer type of each respective freight operator of the plurality of freight operators,” “periodically update the record of each respective freight operator of the plurality of freight operators to reflect (i) the current route of the respective freight operator and (ii) the current freight load of the Claim(s) 1, 19, and 20, are similar to an entity receiving location information of freights along a route, which, the entity will store and update the freight records based on the freight locations to determine a set of freight operators that are within a proximity of a loading location. The entity will then determine the amount of additive travel for a freight and notify the freight operators about a load request, which, the freight operators can either accept or not accept. If they do not accept the request then the entity will notify another freight and remove the non-accepting freight from a list of candidate freight operators but if the freight accepts then the entity will update the freights records. Furthermore, the claimed invention covers freight assignment operation that is conventionally done by a human operator; the assignment of freight operators to a load would at a minimum, be a commercial activity. Such, interactions fall within the certain methods of organizing human activity. The mere recitation of generic computer components (Claim 1: a processor, a memory, a freight operator device, and a computing device; Claim 19: non-transitory computer-readable medium, a processor, a computer system, a freight operator device, and a computing device; and Claim 20: a processor, a freight operator device, and a computing device) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1, 19, and 20 recite an abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “storing,” “tracking,” “determining,” “updating,” “receiving,” “determining,” “implementing,” “determining,”  “selecting,” “transmitting,” “removing,” “repeating,” and Claim 1: a processor, a memory, a freight operator device, and a computing device; Claim 19: non-transitory computer-readable medium, a processor, a computer system, a freight operator device, and a computing device; and Claim 20: a processor, a freight operator device, and a computing device). Examiner, notes that the a processor, a memory, an freight operator device, a computing device, non-transitory computer-readable medium,  and a computer system , respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv., the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception. Here, the above additional elements are merely storing, receiving, and transmitting information which is no more than “applying,” the judicial exception. Also, similar to, In re Brown, where the court found that cutting hair after first determining the hair style was consider to be insignificant application, which, is merely insignificant extra-solution activity, see MPEP 2106.05(g). Here, applicant has provided limitations that are insignificant application when after an operator accepts a freight load request, then the system will then update the records for the freight operator indicating the operator has accepted the load request thus receiving an acceptance for a load request and the updating the records of the operator that accepted the load request at best amounts to insignificant application, which, is a form of insignificant extra-solution activity. Examiner, further, notes like in Ultramercial, the court found that consulting and updating an activity log(s) was merely data gathering a form of insignificant extra-solution activity, see MPEP 2106.05(g). Here, upon receiving an 

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Examiner further, notes that the additional element(s) (i.e. processor) was considered insignificant extra-solution activity, see above analysis. Similar to, Symantec, the court found that receiving or transmitting data over a network were well-understood, routine, and conventional computer functions. Here, the applicant has provided that the processor is able to exchange data, such as messages and load information, via a communication system, as taught in applicant’s specification paragraphs 0080-0082 using widely prevalent computing devices (see 0014-0015, 0019 and 0080), which is merely a well-understood, routine, and conventional computer function. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus even when viewed as a 

	Claim(s) 8-9 and 12-13: The various metrics of Claim(s) 8-9 and 12-13 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim 1 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim(s) 2 and 21: The additional limitation of “determining,” is further directed to a method of organizing human activity, as the limitation is also directed to a method of managing interactions between people, as described in Claim(s) 1 and 20, respectively, above. The processor is recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer and well-understood, routine, and conventional computer components. The recitation of “wherein the freight load request indicates a loading time that is immediate,” and  “wherein determine the amount of additive travel for each individual freight operator of the set of candidate freight operators based on a current location of the individual freight operator,” merely amounts to insignificant application, which, is a form of insignificant extra-solution activity. This case is similar to, In re Brown, where the court found cutting hair after first determining the hair style was insignificant application a form of insignificant extra-solution activity. Furthermore, the additional element ‘processor,’ is well-understood, routine, and conventional. Similar to, Symantec, the court found that receiving or transmitting data over a network are well-understood, routine, and Claim(s) 2 and 21 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 3 and 22: The additional limitation of “determining,” is further directed to a method of organizing human activity, as the limitation is also directed to a method of managing interactions between people, as described in Claim(s) 1 and 20, respectively, above. The processor is recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer and well-understood, routine, and conventional computer components. The recitation of “wherein the freight load request indicates a loading time that is for a future time interval,” and “wherein determine the amount of additive travel for each individual freight operator of the set of candidate freight operators based on a likely future location of the individual freight operator,” merely amounts to insignificant application, which, is a form of insignificant extra-solution activity. This case is similar to, In re Brown, where the court found cutting hair after first determining the hair style was insignificant application a form of insignificant extra-solution activity. Furthermore, the additional element ‘processor,’ is well-understood, routine, and conventional. Similar to, Symantec, the court found that receiving or transmitting data over a network are well-understood, routine, and conventional computer functions.  Here, the applicant has provided that the processor is able to communicate freight operators and others with Claim(s) 2 and 22 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 5 and 23: The additional limitation of “matching,” and “determining,” is further directed to a method of organizing human activity, as the limitation is also directed to a method of managing interactions between people, as described in Claim(s) 1 and 20, respectively, above. The additional element(s) of a processor merely amount to “apply it.”  The recitation of “implement the process further includes: determining (i) a first shipment value for the selected freight operator based on the determined amount of additive travel for the first freight operator,” and “(ii) a second shipment value for the matching freight operator based on the determined amount of additive travel for the matching freight operator, wherein the first shipment value is different than the second shipment value,” is a computer component recited at a high level of generality and amount to “applying,” the abstract idea on a generic computer. For the reasons described above with respect to Claim(s) 5 and 23 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 6 and 24: The additional limitation of “enabling,” is further directed to a method of organizing human activity, as the limitation is also directed to a method of managing interactions between people, as described in Claim(s) 1 and 20, respectively, above. The additional element(s) of a processor merely amount to “apply Claim(s) 6 and 24 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 7 and 25: The additional limitation of  “sending,” is further directed to a method of organizing human activity, as the limitation is also directed to a method of managing interactions between people, as described in Claim(s) 1 and 20, respectively,  above. The additional element(s) of a processor merely amount to “apply it.”  The recitation of “wherein transmit the notification to the selected freight operator during a first time interval,” is a computer component recited at a high level of generality and amount to “applying,” the abstract idea on a generic computer. For the reasons described above with respect to Claim(s) 7 and 25 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 14: The additional limitation of “excluding,” is further directed to a method of organizing human activity, as the limitation is also directed to a method of managing interactions between people, as described in Claim 1 above. The additional element of a processor merely amounts to “apply it.”  The recitation of “exclude at least a second Claim 14 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 15: The additional limitation of “obtaining,” is further directed to a method of organizing human activity, as the limitation is also directed to a method of managing interactions between people, as described in Claim 1 above. The additional element of a processor merely amounts to “apply it.”  The recitation of “obtain logging data from an electronic logging device provided with a freight vehicle of the selected freight operator,” is a computer component recited at a high level of generality and amount to “applying,” the abstract idea on a generic computer. For the reasons described above with respect to Claim 15 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	
	The dependent claim(s) 2-3, 5-9, 12-15, and 21-25 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), well-understood, routine, and conventional, and insignificant extra-Claim(s) 1-3, 5-9, 12-15, and 19-25 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 12, and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hersh et al. (US 2009/0030770) and view of Myers (10,198,704) and further in view of Nel (US 7,353,181) and further in view of Pillai et al. (US 2018/0068269).
Regarding Claim 1, Hersh et al., teaches a computer system comprising: 
One or more processors. (Paragraph(s) 0027-0028 and 0079)(Hersh et al. teaches a computer system (i.e., processor) that is able to employ the various shipping request and other protocols)
A set of memory resources to store a set of instructions. (Paragraph 0028)(Hersh et al. teaches computing system with memory that has logic and/or instructions) 
Wherein the one or more processors execute the set of instructions causing the computer system to: (Paragraph 0028)(Hersh et al. teaches a computing system instructions to perform the invention): 
Store a plurality of records, each record of the plurality of records representing a freight operator of a plurality of freight operators. (Paragraph 0060, 0080, and 0082); and (Fig. 1 (12))(teaches a carrier database that stores carrier profile information, which, stores route information, price and other carrier information. Examiner, notes, that the price information includes how far an asset will move at no extra charge to pick-up a shipment and if the shipment is 
Track
Determine a current freight load and freight trailer type of each respective freight operator of the plurality of freight operators. (Paragraph 0074)(Hersh et al. teaches that the system is able to search through a carrier database to determine a list of carriers. The system is able to search for the list of carriers based on the available capacity (i.e., current freight load) for each carrier and the type of equipment or trailer necessary for the goods (i.e., freight trailer type). Examiner, respectfully, notes that the carrier database stores the type of trailer/equipment for the carriers and the available capacity for the carriers, see paragraph(s) 0066-0067)

Receive a freight load request from a computing device of a shipper, the freight load request identifying at least a freight load and a loading location for the freight load.  (Paragraph 0050-0051 and 0074-0075); (See, table above Paragraph 0041 ‘Shipment entry input table’)(Hersh et al. teaches that a user can input a request, which, will be received by the information processing system. Hersh et al., further, teaches that a user is able to select a pickup location (i.e., loading location) and provide shipment information, such as shipment type (i.e., identifying a freight load)) 
Based on the plurality of records, determine 
Implement a process to match the freight load request to a matching freight operator of the set of candidate freight operators, wherein implementing the process includes:. (Paragraph 0032, 0050, and -0083)(Hersh et al. teaches a system that will match a shipper’s request for a shipment with a carrier having the shipping assets or capacity to move the shipper request. Hersh et al., further, teaches that the once the shipper has submitted such request then the system will locate a driver and a tractor to move the shipment) 





	With respect to the above limitations: while Hersh et al. teaches a computing system that has a memory that uses instructions to perform the process, which, is able to receive a request from a user that includes a pick-up location and shipment information. Hersh et al., further, teaches that tractors and drivers are equipped with a GPS device to determine location information for carriers. Hersh et al., also, teaches that the system will determine a cost for a shipment based on a per-mile preference of a carrier and if the mileage goes beyond the preference the system will charge extra for the shipment, which, will be stored in carrier profiles on a carrier database. Hersh et al., also, teaches that the system will match a carrier with a shipper to move the shipment for a calculated shipment cost and based on trailer type, which, will then provide assign the carrier to a shipment lane route for picking up the shipment based on carrier profile information. However, Hersh et al., doesn’t explicitly teach that a carriers’ profile will be updated to reflect a current route that is being tracked based on the current location of the carrier, which, a set of candidate carriers will be determined based on the current 
	But, Myers in the analogous art of tracking current locations of truck drivers, teaches periodically update the record of each respective freight operator of the plurality of freight operators to reflect (i) the current route of the respective freight operator. (Column 4, Lines 11-36); and (Claim 1)(Myers teaches that truck drivers locations can be tracked and based on the drivers profile information and proximity the truck drivers will receive shipment request based on their current location. The system will then determine the current location of the truck driver and update the truck profile database. Myers, further, teaches that the system is able to detect the truck path or travel plan (i.e., current route), which, the position information will then be transmitted. Examiner, respectfully, notes that location information is periodically ascertained from the current device GPS and sent to the server, which, the location information is then updated, see Column 3, Lines 41-44)

	With respect to the above limitations: while Myers teaches updating a drivers’ profile database with current location along a route of the driver. However, Hersh et al. and Myers, do not explicitly teach a set of candidate carriers will be determined based on the current location, current route, and the freight load. Hersh et al., further, doesn’t explicitly teach that the carriers profile will be updated to reflect the current route and current load of the freight operator. Hersh et al. and Myers, also, do not explicitly teach matching carriers’ based on the amount of additive travel to a pick up location, which, a carrier will then be selected based on the amount of additive travel and a notification will then be sent to the selected carrier that includes the freight request information. Hersh et al. and Myers, also, do not explicitly teach that if the carrier does not accept the notification then the freight operator will be removed from the candidate set and the 
	But, Nel in the analogous art of matching freight haulage jobs to a carrier, teaches 
Track a current route of each respective freight operator of the plurality of freight operators, the current route of each respective freight operator being determined using location information. (Column 5, Lines 10-25)(Nel teaches each mobile carrier entity includes a positioning receiver and/or system that is configured to receive position information along a predetermined route that can track the location of the one or more mobile carrier entities. Examiner, further, notes that the location information can be GPS) 
periodically update the record of each respective freight operator of the plurality of freight operators to reflect the current freight load of the respective freight operator. (Column 3, Lines 7-31); (Column 6, Lines 60-67); and (Column 7, Lines 1-7)(Nel teaches that certain capacity attributes can be updated periodically such as the amount of capacity available on a given mobile carrier entity (i.e., current freight load). Nel, also, teaches that location, route, and excess capacity information can be received from the mobile carrier entity. Nel, further, teaches that the mobile carrier are able to enter their attributes into a manager system (i.e., records)) 
Based on the plurality of records, determine a set of candidate freight operators from the plurality of freight operators, based on, (i) a current location and the current route of each freight operator in the set of candidate freight operators, (ii) the current freight load of each freight operator in the set of candidate freight operators.  (Column 6, Lines 60-67); (Column 7, Lines 1-7, and 53-67); and (Column 8, Lines 1-13)(Nel teaches that carriers are able to enter their attributes into a manager system (i.e., plurality of records). Nel, further, teaches that the information entered can include current position information, route information, and rates. The freight manager will then allocate freight haulage jobs to mobile carriers based on the current carrier positions. The freight manager will then identify the qualified subset of carrier’s (i.e., set of candidate freight operators) for the freight based on the proximity of the current positions to the pick-up location. Nel, also, teaches that the carrier position information will be determined based on the carrier positions along the projected carriers route, as taught in Column 7, Lines 53-61.  Nel, also, teaches that the carrier distance will be determined based on the excess capacity of the carrier. Examiner, respectfully, notes that excess capacity information is the maximum volume and weight that the carrier can haul that is based on the available space within the carrier vehicle, see Column 1, Lines 41-49 and Column 3, Lines 10-16))
Determining an amount of additive travel for each freight operator of the set of candidate freight operator to pick up the freight load at the loading location. (Column 8, Lines 1-13)(Nel teaches that freight haulage job candidates will be located within a prescribed divergence distance from the pick-up location, which, the divergence distance is the distance a mobile carrier is willing to stray from its current transport route (i.e., additive travel). This divergence distance will be specified by each of the mobile carrier’s or a freight haulage manager can select a default divergence distance for the mobile carrier’s) 
Selecting a freight operator of the set of candidate freight operators for the freight load request based on the amount of additive travel for each freight operator of the set of candidate freight operators. (Column 7, Lines 62-67); and (Column 8, Lines 1-25)(Nel teaches that the freight haulage manager can match, identify, and/or select one or more carrier’s to a load job based on a prescribed divergence distance (i.e., additive travel). The system will select one of the matching carriers based on the selection criteria, see Column 8, Lines 25-29)
Transmitting a notification to the freight operator device of the selected freight operator, the notification including information about the freight load request. (Column 5, Lines 29-42); and (Column 8, Lines 36-41)(Nel teaches that if a carrier is selected for a freight haulage job then the freight haulage job manager will notify the carrier about the job opportunity (i.e., information about the freight load request). Examiner, respectfully, notes that freight haulage job attributes will be transmitted via 
In response to the selected freight operator not accepting the fright load request, removing the selected freight operator from the set of candidate freight operators and repeating steps (a) through (d) until the matching freight operator accepts the freight load request. Column 5, Lines 29-42); and (Column 8, Lines 36-39 and 42-47)(Nel teaches that if a carrier is selected for a freight haulage job then the freight haulage job manager will notify the carrier about the job opportunity (i.e., information about the freight load request). If the carrier doesn’t accept the job opportunity then the manager will compute a new set of available carrier’s (i.e., selected freight operator will be removed from candidate set) based on capacity and divergence distance (i.e., additive travel) for the carrier candidates by repeating the matching steps. Examiner, respectfully, notes that freight haulage job attributes will be transmitted via a notification to the carrier device such as an email and/or other formats, see Column 5, Lines 29-42. Examiner, further, notes that if the carrier accepts the job then the freight manager will close the job, Column 8, Lines 39-41)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining freight carriers for different loads using location information and equipment types of the vehicle, which, will store carrier profiles in a database of Hersh et al. and tracking 
	With the above limitations: while Nel teaches a computing system that will track each mobile carrier along a predetermined route, which, will then update carrier information and then match a carrier based on the amount of additive travel and a proximity to a pick up location, which, a carrier will then be selected based on the amount of additive travel and a notification will then be sent to the selected carrier that includes the freight request information. Nel, further, teaches that if the carrier declines the fright then the carrier will be removed from the candidate set and the process will repeat. To the extent that Hersh et al. Myers, and Nel, do not explicitly teach that ‘if the carrier does not accept the notification then the freight operator will be removed from the candidate set,’ see Pillai et al. below. However, Hersh et al., Myers, and Nel, do not 
	But, Pillai et al. in the analogous art of transportation of goods, teaches in response to the matching freight operator accepting the freight load request, as determined by the implemented process, updating the record for the matching freight operator to reflect that the matching freight operator has accepted the freight load request. (Paragraph(s) 0026-0027, 0044, and 0095-0096)(Pillai et al. teaches that a system will match trucks with loads based on various parameters, such as cost. The system will determine the best set of candidate of carriers for the shipment. Pillai et al., further, teaches that the system will send notices to applicable carriers that the load is ready, which, the system will wait for a recipient carrier to ‘accept,’ the load assignment, which, the system database will then be updated in real-time to reflect the accepted status of the carrier. Pillai et al., further, teaches that if the recipient carrier rejects the assigned request then the system will resend the request to another carrier for acceptance)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of determining freight carriers for different loads using location information and equipment types of the vehicle, which, will store carrier profiles in a database of Hersh et al., tracking location information of drivers along a path, which, will  update a truck drivers profile with current location information along that path that will allow the system to send drivers’ shipment request based on the drivers’ current location of Myers, and tracking each mobile carriers along a predetermined route, which, the system periodically update the route 
	
	Regarding Claim 12, Hersh et al./Myers/Nel/Pillai et al., teaches all the limitations as applied to Claim 1 and wherein the one or more processors determine the set of candidate freight operators based further at least on profile information of each freight operator in the set of candidate freight operators. (Paragraph(s) 0027-0028 and 0082-0083)(Hersh et al. teaches a computer system that is able to determine a carrier based on a carrier profile. The system will then match a trailer to the shipment request and a driver to the tractor) 

	Regarding Claim 19
Storing a plurality of records, each record of the plurality of records representing a freight operator of a plurality of freight operators. (See, relevant rejection of Claim 1(c)(a))
Tracking a current route of each respective freight operator of the plurality of freight operators, the current route of each respective freight operator being determined using location information transmitted by a freight operator device associated with the respective freight operator. (See, relevant rejection of Claim 1(c)(b))
Determining a current freight load and freight trailer type of each respective freight operator of the plurality of freight operators. (See, relevant rejection of Claim 1(c)(c))
Periodically updating the record of each respective freight operator of the plurality of freight operators to reflect (i) the current route of the respective freight operator, and (ii) the current freight load of the respective freight operator. (See, relevant rejection of Claim 1(c)(d))
 Receiving a freight load request from a computing device of a shipper, the freight load request identifying at least a freight load and a loading location for the freight load. (See, relevant rejection of Claim 1(c)(e))
Based on the plurality of records, determining a set of candidate freight operators, from the plurality of freight operators, based on (i) a current location and the current route of each freight operator in the set of candidate freight operators, and (ii) the freight trailer type of each freight operator in the set of candidate freight operators. (See, relevant rejection of Claim 1(c)(f)
Implementing a process to match the freight load request to a matching freight operator of the set of candidate freight operators. (See, relevant rejection of Claim 1(c)(g))
Wherein implementing the process includes
Determining an amount of additive travel for each freight operator of the set of candidate freight operators to pick up the freight load at the loading location. (See, relevant rejection of Claim 1(g)(i))
Selecting a freight operator of the set of candidate freight operators for the freight load request based on the amount of additive travel for each freight operator of the set of candidate freight operators. (See, relevant rejection of Claim 1(g)(ii)) 
Transmitting a notification to the freight operator device of the selected freight operator, the notification including information about the freight load request. (See, relevant rejection of Claim 1(c)(iii))
In response to the selected freight operator not accepting the freight load request, removing the selected freight operator from the set of candidate freight operators and repeating (a) through (d) until the matching freight operator accepts the freight load request. (See, relevant rejection of Claim 1(c)(iv))
In response to the matching freight operator accepting the freight load request, as determined by the implemented process, updating the record for the matching freight operator to reflect that the matching freight operator has accepted the freight load request. (See, relevant rejection of Claim 1(h))

	Regarding Claim 20, Hersh et al./Myers/Nel/Pillai et al., teaches a method for matching freight loading requests to freight vehicles, the method being implemented by one or more processors and comprising: 
Storing a plurality of records, each record of the plurality of records representing a freight operator of a plurality of freight operators. (See, relevant rejection of Claim 1(c)(a))
Tracking a current route of each respective freight operator of the plurality of freight operators, the current route of each respective freight operator being determined using location information transmitted by a freight operator device associated with the respective freight operator. (See, relevant rejection of Claim 1(c)(b))
Determining a current freight load and freight trailer type of each respective freight operator of the plurality of freight operators. (See, relevant rejection of Claim 1(c)(c))
Periodically updating the record of each respective freight operator of the plurality of freight operators to reflect (i) the current route of the respective freight operator, and (ii) the current freight load of the respective freight operator. (See, relevant rejection of Claim 1(c)(d)) 
Receiving a freight load request from a computing device of a shipper, the freight load request identifying at least a freight load and a loading location for the freight load. (See, relevant rejection of Claim 1(c)(e)
Based on the plurality of records, determining a set of candidate freight operators, from the plurality of freight operators, based on (i) a current location and the current route of each freight operator in the set of candidate freight operators, (ii) the current freight load of each freight operator in the set of candidate freight operators, and (iii) the freight trailer type of each freight operator in the set of candidate freight operators. (See, relevant rejection of Claim 1(c)(f))
Implementing a process to match the freight load request to a matching freight operator of the candidate set of freight operators, wherein implementing the process includes: (See, relevant rejection of Claim 1(c)(g))
Wherein implementing the process includes
Determining an amount of additive travel for each freight operator of the set of candidate freight operators to pick up the freight load at the loading location. (See, relevant rejection of Claim 1(g)(i))
Selecting a freight operator of the candidate set for the freight load request based on the amount of additive travel for each freight operator of the set of candidate freight operators. (See, relevant rejection of Claim 1(g)(ii))
Transmitting a notification to the freight operator device of the selected freight operator, the notification including information about the freight load request. (See, relevant rejection of Claim 1(g)(iii)
In response to the selected freight operator not accepting the freight load request, removing the selected freight operator from the set of candidate freight operators and repeating steps (a) through (d) until the matching freight operator accepts the freight load request. (See, relevant rejection of Claim 1(g)(iv))
In response to the matching freight operator accepting the freight load request, as determined by the implemented process, updating the record for the matching freight operator to reflect that the matching freight operator has accepted the freight load request. (See, relevant rejection of Claim 1(h))
 
Claim(s) 2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hersh et al. (US 2009/0030770) and in view of Myers (10,198,704) and Nel (US 7,353,181) and Pillai et al. (US 2018/0068269) and further in view of Jani et al. (US 2009/0037095).
Regarding Claim 2, Hersh et al./Myers/Nel/Pillai et al., teaches all the limitations as applied to Claim 1 and 
Wherein the freight load request indicates a loading time that is 

	With respect to the above limitation(s): while Hersh et al. teaches a system that will match customers with trucks based on a designated time frame. However Hersh et al., do not explicitly teach that the loading time will be immediate and that the amount of additive travel will be based on a current location of a freight operator. 
	But, Nel in the analogous art of matching freight haulage jobs to a carrier, teaches wherein the one or more processors determine the amount of additive travel for each individual freight operator of the set of candidate freight operators based on a current location of the individual freight operator.  (Column 5, Lines 10-25); (Column 7, Lines 62-67); and (Column 8, Lines 1-13)(Nel teaches that freight haulage job candidates will be located within a prescribed divergence distance (i.e., additive travel) of a pick-up location. Nel, further, teaches that the divergence distance is the distance that a mobile carrier is willing to stray away from its current route to a pick-up location. Examiner, respectfully, notes that the system will take into position information of the carrier via a GPS system that will track the location of the carrier along the route, see Column 5, Lines 10-25)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of matching a freight to a driver of Hersh et al. and a system that will update a truck drivers profile with current location information that will allow the system to send drivers’ shipment request 
	With respect to the above limitation(s): while Nel teaches determining a divergence distance for a carrier to a pick up location based on the current location information of the carrier along a route. However Hersh et al./Myers/Nel/Pillai et al., do not explicitly teach that the loading time will be immediate.
	But, Jani et al. in the analogous art of shipping freight by a carrier, teaches freight load request indicates a loading time that is immediate. (Paragraph(s) 0002, 0020, 0023, and 0025)(Fig. 3, 300)(Jani et al. teaches a user can enter/select shipping information for a freight. Jani et al., further, teaches that the user is able to select the day and time which a carrier should pick-up and deliver the shipment. The user is able to select a “same-day/Next freight out,” (i.e., immediate) option)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of matching a freight to a driver of Hersh et al., a system that will update a truck drivers profile with current location information that will allow the system to send drivers’ shipment request based on the drivers’ current location of Myers, system matching a freight to set of 

	Regarding Claim 21, Hersh et al./Myers/Nel/Pillai et al./Jani et al., teaches all the limitations as applied to Claim 20 and 
wherein the freight load request indicates a loading time that is immediate. (See, relevant rejections of Claim(s) 2(a) and 20)
Wherein determining the amount of additive travel for each individual freight operator of the set of candidate freight operators is based on a current location of the individual freight operator. (See, relevant rejections of Claim(s) 2(b) and 20)

Claim(s) 3 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hersh et al. (US 2009/0030770) in view of Myers (10,198,704) and Nel (US 7,353,181) and Pillai et al. (US 2018/0068269) and further in view of Jones et al. (US 2016/0104111).
Regarding Claim 3, Hersh et al./Myers/Nel/Pillai et al., teaches all the limitations as applied to Claim 1
Wherein the freight load request indicates a loading time that is for“wherein the freight load request indicates a loading time,” will meet the claim) 

	With respect to the above limitation(s): while Hersh et al. teaches a system that will match customers with trucks based on a designated pick-up day. However Hersh et al., does not explicitly teach that the amount of additive travel will be based on a likely future location of a freight operator.  
	But, Nel in the analogous art of matching freight haulage jobs to a carrier, teaches wherein the one or more processors determine the amount of additive travel for each individual freight operator of the candidate set.  (Column 6, Lines 11-20); (Column 7, Lines 62-67); and (Column 8, Lines 1-13)(Nel teaches that freight haulage job candidates will be located within a prescribed divergence distance (i.e., additive travel) of a pick-up location. Nel, further, teaches that the divergence distance 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of matching a freight to a driver of Hersh et al. and a system that will update a truck drivers profile with current location information that will allow the system to send drivers’ shipment request based on the drivers’ current location of Myers, by incorporating the teachings of a system determining a divergence distance to a pick up location of a shipment that will consider the carriers current location along a route of Nel, since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the efficiency of dealing with high volumes of parcels and providing a large number of carrier services to transport those loads. (Nel: Column 1, Lines 10-18)
	With respect to the above limitation(s): while Nel teaches determining a divergence distance for a carrier to a pick up location based on the current location information of the carrier along a route. However Hersh et al./Myers/Nel/Pillai et al., do not explicitly teach that the divergence distance is based on future location information.
But, Jones et al. in the analogous art of matching a demand to a transportation service, teaches the amount of additive travel for each individual freight operator of the candidate set based on a likely future location of the freight operator. (Paragraph 0165, 0169, and 0171)(Jones et al. teaches a system that is able to match a 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the reference to modify the system of matching a freight to a driver of Hersh et al., a system that will update a truck drivers profile with current location information that will allow the system to send drivers’ shipment request based on the drivers’ current location of Myers, system matching a freight to set of candidate carriers based on proximity and additive travel, which, provide a carrier with the option of accepting or declining the shipment of Nel, and determining a set of carriers based on route information from a pickup location to a destination of Pillai et al., by incorporating the teachings of adding service cost to deadheading shipments based on anticipated location information of Jones et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce loss for the transportation service during a shipment. (Jones et al.: Paragraph 0171) 

Regarding Claim 22, Hersh et al./Myers/Nel/Pillai et al./Jones et al., teaches all the limitations as applied to Claim 20 and 
Wherein the freight load request indicates a loading time that is for a future time interval. (See, relevant rejection(s) of Claim(s) 3(a) and 20)
Wherein determining the amount of additive travel for each individual freight operator of the set of candidate freight operators is based on likely future location of the individual freight operator. (See, relevant rejection(s) of Claim(s) 3(b) and 20)
Claim(s) 5-7 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hersh et al. (US 2009/0030770) in view of Myers (10,198,704) and Nel (US 7,353,181) and Pillai et al. (US 2018/0068269), as applied to Claim 1, and further in view of Helms et al. (US 5,880,958).
Regarding Claim 5, Hersh et al./Myers/Nel/Pillai et al., teaches all the limitations as applied to Claim 1.
However, Hersh et al., Myers, Nel, Pillai et al., do not explicitly teach wherein implementing the process further includes: determining
(i) a first shipment value for the selected freight operator based on the determined amount of additive travel for the selected freight operator
(ii) a second shipment value for the matching freight operator based on the determined amount of additive travel for the matching freight operator
Wherein the first shipment value is different than the second shipment value. 
But, Helms in the analogous art of matching tractor trailers with a load based on deadhead mileage, teaches wherein implementing the process further includes: determining
(i) a first shipment value for the selected freight operator based on the determined amount of additive travel for the selected freight operator. (Column 7, Lines 27-67; (Column 9, Lines 1-9); and (Table I)(Helms et al. teaches that plurality of tractor trailers that will be assigned to a certain load based on deadhead mileage (i.e., additive travel). The system will then match the tractor based on the minimum deadhead mileage for the load. Examiner, notes, that if the deadhead mileage is $1 per deadhead mile then the first freight (T3) will have a different value, for the first load (L1), than the other six tractor trailers for the first load, as shown in Table I)
(ii) a second shipment value for the matching freight operator based on the determined amount of additive travel for the matching freight operator. (Column 7, Lines 27-67; (Column 9, Lines 1-9); and (Table I)(Helms et al. teaches that plurality of tractor trailers that will be assigned to a certain load based on deadhead mileage (i.e., additive travel). The system will then match the tractor based on the minimum deadhead mileage for the load. Examiner, notes, that if the deadhead mileage is $1 per deadhead mile then the second freight (T5) will have a different value, 
Wherein the first shipment value is different than the second shipment value. (Column 7, Lines 27-67; (Column 9, Lines 1-9); and (Table I)(Helms et al. teaches that plurality of tractor trailers that will be assigned to a certain load based on deadhead mileage (i.e., additive travel). The system will then match the tractor based on the minimum deadhead mileage for the load. Helms, further, teaches that the deadhead mileage is $1 per deadhead mile. Helms, further, provides a table, which, shows the total deadhead mileage for each tractor trailers per each load. The system will then match the loads with a trailer, which, each tractor will have a different deadhead mileage associated with the load’s thus a different price will be associated with the load) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the reference to modify the system of matching a freight to a driver of Hersh et al., a system that will update a truck drivers profile with current location information that will allow the system to send drivers’ shipment request based on the drivers’ current location of Myers, system matching a freight to set of candidate carriers based on proximity and additive travel, which, provide a carrier with the option of accepting or declining the shipment of Nel, and determining a set of carriers based on route information from a pickup location to a destination of Pillai et al., by incorporating the teachings of adding different shipment values to deadheading miles that a carrier will incur of Helms et al., since the claimed invention is providing some teaching, 

Regarding Claim 6, Hersh et al./Myers/Nel/Pillai et al./Helms et al., teaches all the limitations as applied to Claim 5. 
However, Hersh et al./Myers/Nel, do not explicitly teach the notification for the matching freight operator enables the matching freight operator to accept the freight load request at the second shipment value determined for the matching freight operator. 
But, Pillai et al. in the analogous art of sending shipment request to carriers, teaches the notification for the matching freight operator enables the matching freight operator to accept the freight load request at the second shipment value determined for the matching freight operator. (Paragraph(s) 0026-0027, 0044, and 0095)(Pillai et al. teaches that a system will match trucks with loads based on various parameters, such as cost. The system will determine the best set of candidate of carriers for the shipment. Pillai et al., further, teaches that the system will send notices to applicable carriers that the load is ready, which, the system will wait for a recipient carrier to ‘accept,’ the load assignment) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the reference to modify the system of matching a freight to a driver of Hersh et al., a system that will update a truck drivers profile with current 
 	Regarding Claim 7, Hersh et al./Myers/Nel/Pillai et al./Helms et al., teaches all the limitations as applied to Claim 5. 
	However, Hersh et al./Myers/Nel, do not explicitly teach transmit the notification to the selected freight operator during a first time interval. 
But, Pillai et al. in the analogous art of sending shipment request to carriers, teaches transmit the notification to the selected freight operator during a first time interval. (Abstract); and (Paragraph(s) 0026-0027, 0044, 0052-0053, and 0095)(Pillai et al. teaches that a system will match trucks with loads based on various parameters, such as cost. The system will determine the best set of candidate of carriers for the shipment. Pillai et al., further, teaches that the system will send notices to applicable carriers that the load is ready, which, the system will wait for a recipient carrier to ‘accept,’ the load assignment.  Pillai et al., also, teaches that the carrier will tender an offer and if no shipper accepts the offer within a timed deadline then the system will tender subsequent tenders to other carriers after the timed deadline. Examiner, 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the reference to modify the system of matching a freight to a driver of Hersh et al., a system that will update a truck drivers profile with current location information that will allow the system to send drivers’ shipment request based on the drivers’ current location of Myers, and a system that matches a freight to set of candidate carriers based on proximity and additive travel, which, provide a carrier with the option of accepting or declining the shipment of Nel, by incorporating the teachings of allowing a carrier to accept a shipment based on deadhead cost and a timed deadline prior to sending notifications to a second carrier of Pillai et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help minimize cost and increase efficiency. (Pillai et al: Paragraph 0028)

Regarding Claim 23, Hersh et al./Myers/Nel/Pillai et al./Helms et al., teaches all the limitations as applied to Claim 20
(i) a first shipment value for the selected freight operator based on the determined amount of additive travel for the selected freight operator. (See, relevant rejection(s) of Claim(s) 5(a) and 20)
(ii) a second shipment value for the matching freight operator based on the determined amount of additive travel for the matching freight operator. (See, relevant rejection(s) of Claim(s) 5(b) and 20)
Wherein the first shipment value is different than the second shipment value. (See, relevant rejection(s) of Claim(s) 5(c) and 20) 
	
	Regarding Claim 24, Hersh et al./Myers/Nel/Pillai et al./Helms et al., teaches all the limitations as applied to Claim 23 and wherein the notification for the matching freight operator enables the matching freight operator to accept the freight load request at the second shipment value determined for the matching freight operator. (See, relevant rejection(s) of Claim(s) 6 and 23)

Regarding Claim 25, Hersh et al./Myers/Nel/Pillai et al./Helms et al., teaches all the limitations as applied to Claim 23 and wherein the one or more processors transmit the notification to the selected freight operator during a first time interval. (See, relevant rejection(s) as applied to Claim(s) 7 and 23)

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hersh et al. (US 2009/0030770) in view of Myers (10,198,704) and Nel (US 7,353,181) and Claim 1, and further in view of Scharaswak et al. (US 20160300186).
	Regarding Claim 13, Hersh et al./Myers/Nel/Pillai et al., teaches all the limitations as applied to Claim 1 and wherein the one or more processors determine the set of candidate freight operators 
	With respect to the above limitation: while Hersh et al. teaches that the system will use a carrier profile to determine a carrier, which, will then match a trailer and a driver to the shipment request. However, Hersh et al., Myers, Nel, and Pillai et al., doesn’t explicitly teach that the profile will include fuel efficiency of the vehicle. 
	But, Scharaswak et al. in the analogous art of assigning shipments to a carrier, teaches determine the set of candidate freight operators based further at least in part on a fuel efficiency of a freight vehicle of each freight operator in the set of candidate freight operators. (Paragraph 0057)(Scharaswak et al. teaches that one or more processors in a server will allow a carrier to store information that will be used for assigning shipments to a carrier fleet (i.e., profile). Scharaswak et al., further, teaches that the information that is stored and later used can include a fuel level of each vehicle and the maximum range for each vehicle (i.e., fuel efficiency). Examiner, respectfully, notes that this information is used to assign shipments between fleets/carriers)


	Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hersh et al. (US 2009/0030770) in view of Myers (10,198,704) and Nel (US 7,353,181) and Pillai et al. (US 2018/0068269) and further in view of Boye et al. (US 2018/0096300).
	Regarding Claim 14, Hersh et al./Myers/Nel/Pillai et al., teaches all the limitations as applied to Claim 1. 
	However, Hersh et al./Myers/Nel/Pillai et al., do not explicitly teach wherein the one or more processors exclude at least a first freight operator from the set of  candidate freight operators based at least in part on a number of continuous hours which the second freight operator has operated a freight vehicle.
	But, Boye et al. in the analogous art of matching transporters to shipments, teaches wherein the one or more processors exclude at least a first freight operator from the set of  candidate freight operators based at least in part on a number of continuous hours which the second freight operator has operated a freight vehicle. (Paragraph(s) 0044, 0057, and 0143)(Boye et al. teaches a processor, which, the system provides instructions and data for programs to execute those instructions on the processor. Boye et al. teaches that the system can match one or more transporters to deliver one or more vehicles for a user based on a transporters location information, as taught in paragraph 0044. Boye et al., further, teaches that the system can block jobs from drivers (i.e., exclude) that would have continuously driven in excess of regulator limits (i.e., number of continuous hours))
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the reference to modify the system of matching a freight to a driver of Hersh et al., a system that will update a truck drivers profile with current location information that will allow the system to send drivers’ shipment request based on the drivers’ current location of Myers, system matching a freight to set of candidate carriers based on proximity and additive travel, which, provide a carrier with the option of accepting or declining the shipment and registered information of Nel, and allowing a carrier to accept a shipment based on deadhead cost and a timed deadline prior to sending notifications to a second carrier of Pillai et al., by incorporating the teachings of matching transporters to delivery’s based on location information and how long a driver 

	Regarding Claim 15, Hersh et al./Myers/Nel/Pillai et al./Boye et al., teaches all the limitations applied to Claim 1 and wherein the one or more processor obtain logging data from an electronic logging device provided with a freight vehicle of the selected freight operator. (Paragraph 0073)(Hersh et al. teaches a driver of a freight that is equipped with a PDA is able to log notes about the shipment. The note logs will be provided to a database that will then monitor the driver that is handling the shipment. Examiner, respectfully, notes that Hersh et al. teaches a computer system that is able to employ the various methods, as taught in Paragraphs 0027-0028) 

	Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hersh et al. (US 2009/0030770) in view of Myers (10,198,704) and Nel (US 7,353,181) and Pillai et al. (US 2018/0068269) and Helms et al. (US 5,880,958) and further in view of Boye et al. (US 2018/0096300).
	Regarding Claim 8, Hersh et al./Myers/Nel/Pillai et al./Helms et al., teaches all the limitations as applied to Claim 7.
	However, Hersh et al./Myers/Nel/Pillai et al./Helms et al., doesn’t explicitly teach transmit the notification, to the freight operator device of the selected freight operator to output information about the freight load request. 
transmit the notification, to the freight operator device of the selected freight operator to output information about the freight load request. (Paragraph(s) 0066-0067, 0071, and 0073); and (Fig. 2, 225)(Boye et al. teaches a processing device that provides one or more transporters profiles with mapping information. The processing device can provide the transport drivers a display that provides details about the request, such as the pickup period, delivery period, vehicle information, transport fee, trip distance, and estimated travel time. Examiner, respectfully, notes that the transporter is able to accept the job, see paragraph 0073) 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the reference to modify the system of matching a freight to a driver of Hersh et al., a system that will update a truck drivers profile with current location information that will allow the system to send drivers’ shipment request based on the drivers’ current location of Myers, system matching a freight to set of candidate carriers based on proximity and additive travel, which, provides a carrier with a notification that notifies the carrier of the shipment order of Nel, determining a set of carriers based on route information from a pickup location to a destination of Pillai et al., and adding different shipment values to deadheading miles that a carrier will incur of Helms et al., by incorporating the teachings of sending a notification to a carrier that displays shipment information allowing the transporter to accept the job of Boye et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference 

	Regarding Claim 9, Hersh et al./Myers/Nel/Pillai et al./Helms et al./Boye et al., teaches all the limitations as applied to Claim 8.
	However, Hersh et al./Myers/Nel/Pillai et al./Helms et al., do not explicitly teach wherein the information outputted on the freight operator device of the selected freight operator includes the first shipment value determined for the selected freight operator. 
	But, Boye et al. in the analogous art of matching transporters to shipments, teaches wherein the information outputted on the freight operator device of the selected freight operator includes the first shipment value determined for the selected freight operator. (Paragraph(s) 0044,  0066-0067 and 0071); and (Fig. 2, 225)(Boye et al. teaches that the system is able to provide one or more transporters the generated job request for display with a map, as taught in paragraph 0044. Boye et al., further, teaches that the processing device that provides the one or more transporters profiles with mapping information. The processing device can provide the transport drivers a display that provides details about the request, such as the transport fee (i.e., shipment value). Examiner, further, notes that the transporters are equipped with a mobile device) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the reference to modify the system of matching a freight to a driver of Hersh et al., a system that will update a truck drivers profile with current 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628